

116 HR 13 IH: Commitment to American Security Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 13IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Rogers of Alabama (for himself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Foreign Affairs, Ways and Means, Oversight and Reform, Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enact certain legislation relating to supporting law enforcement, protecting the United States, and for other purposes.1.Short titleThis Act may be cited as the Commitment to American Security Act.ISupporting Law Enforcement and the Second Amendment101.EnactmentsThere are hereby enacted into law the following:(1)Sections 101, 102, 103, and 104 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(2)Section 105 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(3)Section 106 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(4)Sections 201 and 202 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(5)Sections 601 and 602 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(6)Section 802 of H.R. 7278, the JUSTICE Act, of the 116th Congress, as introduced in the House of Representatives.(7)H.R. 38, the Concealed Carry Reciprocity Act of 2019, of the 116th Congress, as introduced in the House of Representatives.IIProtecting the HomelandABorder Security201.EnactmentsThere are hereby enacted into law the following:(1)Section 207 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(2)Section 212 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(3)Section 213 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(4)Section 401 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(5)Section 403 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(6)Section 405 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(7)Section 409 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(8)Section 410 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(9)Section 415 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(10)Section 416 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(11)Section 421 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(12)Section 430 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(13)Section 433 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(14)Section 434 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(15)Section 435 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(16)Section 617 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives. BCybersecurity211.EnactmentThere are hereby enacted into law the following:(1)Section 301 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(2)Section 302 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(3)Section 305 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(4)Section 309 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(5)Section 311 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(6)Section 316 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives. CAdditional Security Measures221.EnactmentsThere are hereby enacted into law the following:(1)Section 503 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(2)Section 507 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(3)Section 512 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(4)Section 513 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(5)Section 515 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(6)Section 516 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(7)Section 518 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(8)Section 522 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(9)Section 524 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(10)Section 530 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(11)Section 215 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(12)Section 220 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(13)Section 221 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(14)Section 144 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(15)Section 633 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(16)Section 634 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives.(17)Section 635 of H.R. 8309, a bill to authorize certain authorities of the Department of Homeland Security, and for other purposes, of the 116th Congress, as introduced in the House of Representatives. IIIPublication of Act301.Publication of actIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval an appendix setting forth the text of each bill and provision referred to in titles I and II.